UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 3, 2010 FelCor Lodging Trust Incorporated (Exact name of registrant as specified in its charter) Maryland 001-14236 75-2541756 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 545 E. John Carpenter Frwy., Suite 1300 Irving, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (972) 444-4900 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02Results of Operations and Financial Condition. On August 3, 2010, FelCor Lodging Trust Incorporated issued a press release announcing its results of operations for the three and six months ended June30, 2010.A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K.A copy of the foregoing is also available on FelCor Lodging Trust Incorporated’s website at www.felcor.com, on its Investor Relations page in the “Quarterly Operating Results” section. The information contained in this Current Report on Form 8-K, including the exhibit, is provided under Item 2.02 of Form 8-K and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise be subject to the liabilities of that section.Furthermore, the information contained in this Current Report on Form 8-K, including the exhibit, shall not be deemed to be incorporated by reference into the filings of the registrant under the Securities Act of 1933, regardless of any general incorporation language in such filings. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d)Exhibits. The following exhibits are furnished in accordance with the provisions of Item 601 of Regulation S-K: Exhibit Number Description of Exhibit Press release issued by FelCor Lodging Trust Incorporated on August3, 2010, announcing its results of operations for the three and six months ended June30, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FELCOR LODGING TRUST INCORPORATED Date:August 3, 2010 By: /s/ Lester C. Johnson Name: Lester C. Johnson Title: Senior Vice President, Chief Accounting Officer INDEX TO EXHIBITS Exhibit Number Description of Exhibit Press release issued by FelCor Lodging Trust Incorporated on August 3, 2010, announcing its results of operations for the three and six months ended June30, 2010.
